                Case 1:21-cr-00045-LAK Document 1 Filed 01/21/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       X

UNITED STATES OF AMERICA                                                   SEALED INDICTMENT

                                  -       V.   -                           21 Cr.

JOSHUA PANTOJAS,
                                                                                               -.>
                                      Defendant.

-   -   -   -    -   -    -   -       -    -   -   -   -   -   -   -   X



                                                               COUNT ONE

                     The Grand Jury charges:

                     1.           On or about December 10, 2019, in the Southern

District of New York, JOSHUA PANTOJAS, the defendant, and others

known and unknown, knowingly did commit robbery, as that term is

defined in Title 18, United States Code, Section 1951(b) (1), and

did thereby obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce, as that term

is defined in Title 18, United States Code, Section 1951(b) (3),

and aided and abetted the same, to wit, PANTOJAS lured a victim

selling goods on an online marketplace to a location in the

Bronx and robbed the victim at knifepoint.

                (Title 18, United States Code, Sections 1951 and 2.)
        Case 1:21-cr-00045-LAK Document 1 Filed 01/21/21 Page 2 of 5



                               COUNT TWO

          The Grand Jury further charges:

          2.    On or about December 26, 2019, in the Southern

District of New York, JOSHUA PANTOJAS, the defendant, and others

known and unknown, knowingly did commit robbery, as that term is

defined in Title 18, United States Code, Section 1951(b) (1), and

did thereby obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce, as that term

is defined in Title 18, United States Code, Section 1951(b) (3),

and aided and abetted the same, to wit, PANTOJAS lured a victim

selling goods on an online marketplace to a location in the

Bronx and robbed the victim using what appeared to be a firearm.

      (Title 18, United States Code, Sections 1951 and 2.)

                              COUNT THREE

          The Grand Jury further charges:

          3.    On or about December 28, 2019, in the Southern

District of New York, JOSHUA PANTOJAS, the defendant, and others

known and unknown, knowingly did commit robbery, as that term is

defined in Title 18, United States Code, Section 1951(b) (1), and

did thereby obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce, as that term

is defined in Title 18, United States Code, Section 1951(b) (3),



                                    2
          Case 1:21-cr-00045-LAK Document 1 Filed 01/21/21 Page 3 of 5




and aided and abetted the same, to wit, PANTOJAS lured a victim

selling goods on an online marketplace to a location in the

Bronx and robbed the victim using what appeared to be a firearm.

          (Title 18, United States Code, Sections 1951 and 2.)

                          FORFEITURE ALLEGATIONS

             4.   As a result of committing the offenses alleged in

Counts One, Two, and Three of this Indictment, JOSHUA PANTOJAS,

the defendant, shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 981(a) (1) (C) and Title 28

United States Code, Section 2461(c), any and all property, real

and personal, that constitutes or is derived from proceeds

traceable to the commission of said offenses, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offenses.

                       Substitute Assets Provision

     5.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due
             diligence;

             b.   has been transferred or sold to, or deposited
             with, a third person;

             c.   has been placed beyond the jurisdiction of the



                                      3
        Case 1:21-cr-00045-LAK Document 1 Filed 01/21/21 Page 4 of 5



            Court;

            d.   has been substantially diminished in value; or

            e.   has been commingled with other property which

            cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section      853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 982;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)


                                         ~ ~ lr<s.4
 ~if}o~                                 AUDREY STRAUSS      7

                                        United States Attorney




                                    4
Case 1:21-cr-00045-LAK Document 1 Filed 01/21/21 Page 5 of 5




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK




                UNITED STATES OF AMERICA

                           -   V.   -


                    Joshua Pantojas,

                        Defendant.




                   SEALED INDICTMENT

                           21 Cr.

              (18 U.S.C.    §§   1951 and 2.)

                    AUDREY STRAUSS
                United States Attorney.
